As filed with the Securities and Exchange Commission on April, 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22593 Cushing Royalty & Income Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. Cushing Royalty & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2012 Shares Fair Value Master Limited Partnerships and Related Companies- 8.3% (1) Exploration and Production - 8.3% (1) Canada - 1.6% (1) ARC Resources LTD $ Baytex Energy Corporation Canadian Oil Sands LTD Crescent Point Energy Corporation Penn West Petroleum LTD Petrobakken Energy LTD-A United States - 6.7% (1) Breitburn Energy Partners, L.P. EV Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, LLC LRR Energy, L.P. Memorial Production Partners, L.P MID-CON Energy Partners, L.P. Pioneer Southwest Energy Partners, L.P. QR Energy, L.P. Vanguard Natural Resources, LLC Total Master Limited Partnerships and Related Companies (Cost $16,473,889) $ US Royalty Trusts - 3.2% (1) United States - 3.2% (1) BP Prudhoe Bay Royalty Trust $ Chesapeake Granite Wash Trust Dorchester Minerals, L.P. Enduro Royalty Trust MV Oil Trust Permian Basin Royalty Trust Sandridge Mississippian Trust Sandridge Permian Trust Total US Royalty Trusts (Cost $6,282,095) $ Short-Term Investments - Investment Companies - 100.0% (1) Shares United States - 100.0% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.21% First American Government Obligations Fund - Class Z, 0.00% (2) First American Treasury Obligations Fund - Class Z, 0.00% (2) Total Short-Term Investments (Cost $198,262,500) $ Total Investments - 111.5% (1) (Cost $221,018,484) $ Liabilities in Excess of Other Assets - (11.5)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of February 29, 2012. Tax Basis The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation
